04/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0651


                                      DA 21-0651
                                   _________________

 PETER GRIGG,

              Plaintiff and Appellant,

       v.                                                             ORDER

 ANDY COILE,

              Defendant and Appellee.
                                _________________

       On March 31, 2022, this Court returned Appellant’s opening brief for failure to
comply with M. R. App. P. 11(6)(a), 12(1)(a), 12(1)(c), 12(1)(d), 12(1)(e), 12(1)(f),
12(1)(h), 12(1)(i), and 13(2) and ordered Appellant to correct the brief and file it no later
than 10 days from the date of the Order. Appellant has not filed a corrected brief in
accordance with this Court’s Order.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than April 29, 2022. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant Peter Grigg
personally and to all counsel of record.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     April 13 2022